Case 5:13-cv-28162, Dacumgpvighr filed 10/09/1¢ "Rayet of @ Peggle # 4072

ALL TRANSACTIONS RECEIVED BY: 00004688
INCLUDES THIRD PARTY SUBMITTER DATA ~ OO. 0O0COO (

Start Date: 10/01/2019 End Date: 10/09/2019

 

Originating ALC Customer ALC Submitter ALC PAYMENT
15030001 00004688 15030001

Document Reference Number Summary Amount

144A0iP8 $410,000.00

Accomplished Date Accounting Date Number of Detail(s) Originator DO Symbol

10/03/2019

ALC Contact
Latoya S Johnson
Contact Email

latoya. johnson@usdoj.gov

Receiver Treasury Account Symbol

10/31/2019

1 X0144
Contact Phone

2026163595

Sender Treasury Account Symbol

Detail Nr SP ATA AID BPOA EPOA A MAIN SUB Receiver DUNS+4 SP ATAAID BPOA EPOA A MAIN SUB Sender DUNS+4

1 015
Receiver BETC
COLAVRCT

Purchase Order Number

COCWVS

Obligating Document Number

X 5041 001 015
ReceiverDUNS Sender BETC
DISBBCA

F 3885 001
Sender DUNS

Invoice Number
$J92P820191003165904

Requistion Number Contract Number

x X x

CLIN Jas Number

x x

ACT(trace number) Job (Project)Number = Pay Flag

xX x F

Unit of Issue Quantity Unit Price Detail Amount

EA 1.00 $410,000.00 $410,000.00

ACRN Accounting Classification Code FSN/AAA/ADSN DOD Activity Address Code
NOT AVAILABLE 0

Transaction Contact

JOE ODEA

Transaction Description

DEBT COLLECTION - DETAIL BACKUP TO FOLLOW BY

MAIL

Contact Phone

(202)-598-1501

Miscellaneous Information
Xx
Case 5:13-cv-28160 Document 130 Filed 10/09/19 Page 2 of 8 PagelD #: 1073

SLNAWLSNCOV ~- “ITT NOILDaS

SMOFHD NYNLAY - “IT NOLLDSS

SLINAWAVd TIAID YOd GANIVLIY Jas (Od GNV LNAWAWd SSVD/dOLESd - “I NOLLDSS

ud 00°000’0Tr = TO00-€0-ST DIV WOUS IWLOL xx

SINAWAVd TWNCIAIGNI LNOGV NOILVWHOANI SAVH LON S30G 3AO098V GSLSTT LOVLNOD ADNADV AHL

“ADNIZINAANOD YNOA YO G3ACIAOUd N3Idd SWH JDIS40 NOLLOST1IOD SHL YOs UIGWNN SNOHdS TAL V ‘SLNAWAWd IWNGIAIGNI
ONIGUVDIY SNOILSSNO ANV SJAVH NOA GINCHS *ADNADV YNOA OL SANNA 4O YAISNVYL SIHL LYOddMS HOIHM S.LNAWAVd
YOLGIG AHL JO NMOGNVAYE GATIVLAC V SAGIAOUd ONILST] GSHDVLLV SHEL “SDILSNE JO LNAWLYVdSd FHL AG

AONADV YNOA JO FIWHAE NO GalDaTIOD «SLAG GASSADOUd WOT, SLNASAYUdSY LNNOWY JAORV SHL :NOLLdIdDSad

AINSWAVd HSVD JIVW LON OG
XINO ONITIG DVdI YOA NOLLVLNIWNDOG
xk JLON xx SLON xx

 

 

00°000'0Tr pOESOTEOOTETOC8dZ6(S 2 0005S89XxX oto €0/0T/6T0Z OT6E
LNNOWY YVT1I0OG YIGWNN LNAWNDOG [Od SVL YAWOLSND dLVd HSTIdWODDV JLVd ONLLNNODDV
TOST-86S (Z0Z) B3pO 20f TOO'S88E4ST TO00-€0-ST ADILSNC 40 “LdaG
ON SNOHd313L IDSVLNOD ADNADV SVL ONITIHG DV ONTVId AINADV ONITITE
SAM2309 :3003 ADNSDV 889b-00-00 ‘DIV AYNOA OL GADAVHD STIId

8dlOVPPT ON “43eu LNAWNDOG

SNOILOVSNVUL OVdI YOd LNAWALVLS ONITIG Givd
JTINGOW LNAWSDVNVW Ld3G SSDIAYAS 23M SIW4
Z£0°7Z°ET *AWIL 61/60/0T ‘Alva ADILSNE 4O LNAWLYVdad “S'N T abe
Filed 10/09/19 Page 3 of 8 PagelD #: 1074

Case 5:13-cv-28160 Document 130

 

00°000’0Tr T ?SLNAWAVd WLOL
00° 133d %E
00°000’0Tr ‘SLNAWAVd SSOUD
007@Z-SrE (¥OE) SADVWYG
HLNOS - VINIDUIA LSIM AYOLVSN3AdWOD 1WeIG34-NON TOOSE99FVETOZ
AANYOLLY ‘“S'N 00'000‘0Tr / ALIWN3d TIAID-JNAD = 6SZ 6T SDAD_=-9T/60/6T0Z O9T8Z-AD-ET:g edu0D ABsauy adysn¢
4DI44O NOLLDITION LINNOWY NOLLdINDS3G - NOLLDV JO aSNvVD YIGWNN 31ivd aI yOLgad ovsn AWN YOLasa
wvT10d 1ISOd3q (Od) = dWOD LNI /ON 311d ADNASV
SLNAWAVd TIAID YO4 GSANIVLSY 334 (Od GNV LNAWAWd JSWD/aOLAsC - "I
SAMDOD :4GOD ADNADV
pOGSOTEOOTETOZ8dZE[S ‘ON LYSZDENS 889b-00-00 :3G0D NOILVDO1 ADNADV
SdIOVbPT ‘ON ‘43Y DVdI SADIAUAS SALLVULSINIWGV NLLV ‘SWVN NVIYNE
OT6T :HLNOWLdY LYNOD LOTYLSIG ‘SN ‘MUIIO “SWWN AONAOV

OWdI VIA ADILSNC AO LNAWLYVdad *S'N SHL WOUs
SONN4 4O MSASNVAL LYOddNS OL ONILSM Tivilad
TINGOW LNAWADVNVW Ld3d SSDIAYSS 84M SIWSA
20°@Z'ET *3WIL 6T/60/0T :aLVva ADILSNE 4O LNAWLYVd3aG “S'N Tt 2Bed
Case 5:13-cv-28160 Document 128 Filed 06/0¥/19 Page 4 of 5 PagelD #: 1064

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

Plaintiff,
UNITED STATES OF AMERICA,

Intervenor Plaintiff,
v. Civil Action No. 5:13-cv-28160
JUSTICE ENERGY COMPANY, INC.,

Defendant.

ORDER
In accordance with this Court’s Order entered on May 30, 2019 (ECF No. 124), counsel

for Justice Energy Company, Inc., and counsel for the United States of America (“United
States”) have come before the Court and proposed the following agreement in satisfaction and
resolution of the civil contempt sanction of $1,230,000.00 assessed by the Court against Justice
Energy Company, Inc. (ECF No. 67). The parties have proposed the following agreement to the
Court:

1. Bluestone Resources, Inc., shall pay the civil contempt sanction of $1,230,000.00
assessed against Justice Energy Company, Inc., in the following installment payments to be paid
on or before the following dates:

A. June 17, 2019: $410,000.00
B. September 16, 2019: $410,000.00

C. November 15, 2019: $410,000.00
Case 5:13-cv-28160 Document 128 Filed 06/09/19 Page 2 of S PagelD #: 1065

2, The installment payments shall be paid to the United States by electronic funds
transfer (“EFT”) in accordance with instructions to be furnished by counsel for the United States
to counsel for Justice Energy Company, Inc.

3. The United States shall inform the Court that it has withdrawn Intervenor United
States of America’s Motion To Impose Liability On The Alter Egos Of Defendant Justice Energy
Company, Inc. (ECF No. 125), without prejudice. The parties agree that the United States shall
have the right to refile this motion should Justice Energy Company, Inc., and Bluestone
Resources, Inc., not perform their obligations under this proposed agreement.

4. The installment payments by Bluestone Resources, Inc., pursuant to this proposed
agreement, shall not be considered as an admission of liability by Bluestone Resources, Inc., or
its directors, shareholders, subsidiary companies, and related companies. However, Bluestone
Resources, Inc., is legally obligated to make the installment payments on behalf of Justice
Energy Company, Inc., as set forth in this proposed agreement.

5. After all of the installment payments have been paid and the funds from those
installment payments have been received by the United States to the satisfaction of the Court,
this civil action shall be dismissed with prejudice, with each party paying its own attorney’s fees
and costs.

6. The Court shall retain jurisdiction in this civil action over any disputes which may
arise regarding the performance of the proposed agreement.

After considering the proposed agreement presented by counsel for the parties, it is

hereby ORDERED:
Case 5:13-cv-28160 Document i28 Filed 06/09/19 Page 6 ofS Pagel #: 1066

1. The proposed agreement presented to the Court by counsel for Justice Energy
Company, Inc., and counsel for the United States, as set forth above is hereby APPROVED and
is embodied in the terms of this Order.

2. Bluestone Resources, Inc., shall pay the civil contempt sanction of $1,230,000.00
assessed against Justice Energy Company, Inc., in the following installment payments to be paid
on or before the following dates:

A. June 17, 2019: $410,000.00
B. September 16, 2019: $410,000.00
C. November 15, 2019: $410,000.00

3. The installment payments shall be paid to the United States by electronic funds
transfer (“EFT”) in accordance with instructions to be furnished by counsel for the United States
to counsel for Justice Energy Company, Inc.

4. The United States has informed the Court that it has withdrawn Intervenor United
States of America’s Motion To Impose Liability On The Alter Egos Of Defendant Justice Energy
Company, Inc. (ECF No. 125), without prejudice, as part of this agreement. Since the motion
has been withdrawn without prejudice, the Court denies the motion as moot. However, the
United States shall have the right to refile this motion should Justice Energy Company, Inc., and
Bluestone Resources, Inc., not perform their obligations under this agreement.

5. The installment payments by Bluestone Resources, Inc., pursuant to this
agreement, shall not be considered as an admission of liability by Bluestone Resources, Inc., or
its directors, shareholders, subsidiary companies, and related companies. However, Bluestone

Resources, Inc., is legally obligated to make the installment payments on behalf of Justice
Case 5:13-ev-28160 Document 126 Filed 06/07/19 Page 4 ofS Pegelb #: 1067

Energy Company, Inc., as set forth in this Order which contains the agreement between the
parties.

6. The parties shall inform the Court when all of the installment payments have been
paid and the funds from those installment payments have been received by the United States.
When that has occurred, counsel for Justice Energy Company, Inc., and counsel for the United
States shall tender to the Court for its consideration a proposed order dismissing this civil action
with prejudice, with each party paying its own attorney’s fees and costs.

7. The Court shall retain jurisdiction in this civil action over any disputes which may
arise regarding the performance of the agreement set forth in this Order.

ENTER: This 7th day of June , 2019,

IRENE C.BERGER ©
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF WEST VIRGINIA

 
Case 5:13-cv-28160 Document 128 Filed 06/0¥/19 Page 8 of 8 PagelD #: 1068

PRESENTED AND APPROVED FOR ENTRY BY:

JUSTICE ENERGY COMPANY, INC.,
Defendant,

s/Andrew L. Ellis

Andrew L. Ellis (WV Bar No. 10618)

John F. Hussell, [V (WV Bar No. 6610)

John D. (Jody) Wooton, Jr. (WV Bar No. 10512)
Wooton, Davis, Hussell & Ellis, PLLC

P. O. Box 3971

Charleston, WV 25339

Counsel for Defendant Justice Energy Company, Inc.,
and Bluestone Resources, Inc.

UNITED STATES OF AMERICA,
Intervenor-Plaintiff,

MICHAEL B. STUART
United States Attorney

s/Fred B. Westfall, Jr.

WV State Bar No. 3992
Assistant United States Attorney
Attorney for United States

P.O. Box 1713

Charleston, WV 25326

Phone: 304-345-2200

Fax: 304-347-5443

E-mail: fred. westfall@usdoj.gov

   
